ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALFRED G. SANTASIERE of JERSEY CITY, who was admitted to the bar of this State in 1969, be publicly reprimanded for failing to safeguard client funds and for negligently misappropriating client funds, in violation of DR 9-102 and RPC 1.15(a);
And the Disciplinary Review Board having concluded that respondent did not benefit personally from his misconduct, that no client was injured by respondent’s inadequate accounting *579practices, that respondent, who has not actively practiced law for the past three years, practiced with an unblemished record for twenty-one years;
And good cause appearing:
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and ALFRED G. SANTASIERE is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.